DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claims 1, 2, 5 7 and 8 recite “DSP”.   It is not clear what recited DSP abbreviation stands for.    Therefore   appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more.

Step 1: Claims 1- 8 are a method.  Thus, the independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. However, the claims are rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.

Step 2A Prong 1:   the claimed steps gather   event data and ad event data for paring each DSP event data and ad event data.  The paring event data is used to predict the probability of that DSP event data and the ad event data of the particular DSP -Ad event data pare are bot associated with a sing real-time ad sever event.   The actual event data assigned a pair attribute to each par field in the set of pair filed where the first able comprise Boolean attributes indicating one of data math of pair field and data un match of the pair.  This is used to decide whether to set value to null or 1 based on if the field data is match or un-match.  
Specifically, the claim recites DSP source set where the DSP event data receives and Ad sever sources where ad-sever event data receives that do not communicate with each other.  The claim then recites comparing the data value of each DSP source filed with data value of each corresponding Ad-server source field to create a set of pair fields for assigning a pair attributes to each pair filed based on match and unmatch values.   The claims further narrow the concept to determine the probability of the DSP event data and the AD-server event data pair both associated with single real-world ad server event.    These concepts falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Further, the claims specifically recite the Markov chain analysis and Poisson probability, which are Mathematical Concepts include mathematical formulas or equations.


Step 2A: Prong 2: This judicial exception is not integrated into a practical application. The claims recite that the direct matching DSP data and AD-server event data ad server event that received from DSP source and Ad-server source.  The DSP source set and the ad-server sources set are recited at a high level of general and are merely used to maintain data for implanting the data processing steps.  
Therefore, the claimed ad server is interpreted as a server. At best the steps recite and utilize this server at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
 
The claims also recite the additional elements of a digital advertising campaign and DSP s
(i.e., Demand Side Platforms) and with an ad server.   Dependent claims recite the use of machine learning and neural networks at a high level, which fail to suggest any improvement to these fields. These additional elements do not provide meaningful limitations and do no more  than generally link the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.0S(h).


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a generic components  amounts no more than adding the words "apply it" and the other additional elements are no more than general linking the abstract concepts to an environment, which is far from particular. The computing components are merely tools used to implement the step of the abstract ideas and the additional elements are being used for their intended purposes. These computing components  are 

TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Similarly, these claims pairing event data in response received event data by invoking computer system as tools being used in an ordinary capacity to execute the abstract idea. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system without sufficient recitation of details of how to carry out the abstract idea. The claims merely offer conventional computer systems to organizing Human Activity.
Dependent claims 2-8, these claim recite limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter et al (US Pub., NO., 2011/0246297 A1) in view Saadat et al (US Pub., No., 2009/0327075 A1)  

With respect to claim 1, Buchalter teaches a method for accurately matching corresponding DSP event data and Ad-Server event data associated with a single real-world ad serve event (paragraph [0013], discloses the DSP may attributed an user event to viewing of an impression opportunities based on one or more event tags and creative tags and paragraph [0017], discloses the plurality of event records of the event database corresponding to an advertiser and user to a plurlity of impression) , the method comprising the steps of: 	

a. receiving a set of DSP event data from a DSP source set, each piece of DSP event data comprising a series of DSP source fields having a field data value (paragraph [0018], discloses the demand side services identifies event recorded corresponding to the user click within the period time .., identify event record corresponding to a user viewing matching the period to time .., identify a plurlity of event record for conversion event that occurred within a predetermined number times);

b. receiving a set of Ad-Server event data from an Ad-Server source set, each piece of Ad-Server event data comprising a series of Ad-Server source fields having a field data value(paragraph [0017], discloses the plurlity of event records of the events database corresponding to an advertiser);
c. pairing each piece of DSP event data with each piece of Ad-Server event data to create a plurality of DSP-Ad Server event data pairs(paragraph [0019], discloses the attribution components may match the event records having an advertiser identifier  and a user identifier matching the advertiser identifier and the user identifier of record for the plurality of impression..);
d. for each of the plurality of DSP-Ad Server event data pairs (paragraph [0017], discloses the plurlity of event records of the events database corresponding to an advertiser): 
(paragraph [0019], discloses the attribution components may match the event records having an advertiser identifier and a user identifier matching the advertiser identifier and the user identifier of record for the plurality of impression) field to create a set of pair fields (paragraph [0216], discloses creative MathTags fields associate with the impression …., Filed may include any one or more of , but not limited to , source, campaign, creative_id, line_item_id, publisher--_id,  price and price type  );  and
ii. assigning a Pair Attribute to each pair field in the set of pair fields, wherein the Pair Attribute for each pair field comprises a first value attribute and a second value attribute (paragraph [0019], discloses match the event record having an advertiser identifier and a user identifier match the advertiser identifier and the user identifier of the record for the plurality of impression), wherein the first value attribute comprises a Boolean attribute (paragraphs [0243]-[0257], discloses metric values..) indicating one of 
(a) a field data match of the pair filed and  (b) a field data un match of the pair field, and wherein the second value attribute comprises one of (a) the data vale of the pair field if the field data is a match and (b) a null value if the field data is an un-match(paragraph[0238]- [0257], discloses the audience analysis module may populate the audience analysis data structure with event MathTags, for each event MathTags record values.., a null value  [un-match] …, fields may be populate [pair field]  and  discloses Table 2 provides an example of embedment of record for audience  analysis ).



However, Saadat teach iii. using the assigned Pair Attributes in the set of pair fields to determine the probability that the DSP event data and the Ad-Server event data of the particular DSP-Ad Server event data pair are both associated with a single real-world ad serve event (paragraph [0041], discloses a probability that user of a group or category will reach a frequency threshold or cap for an advertisement [ a single real-world ad serve event]  and paragraph [0042], discloses the probability for the group-camping pair has been determined, an advertisement server may determine whether the probability..) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the predictive module of Buchalter with a feature calculating probability in various ways of Saadat in order taking into account factors such as a number of similar advertisement campaign and an average number of advertisements sent to a user in a particular usage group over specified period of time (see paragraph [0041]).  

With respect to claim 2, Buchalter in view of Saadat teaches elements of claim 1, furthermore Buchalter teaches the method, wherein the DSP source fields comprise at least one (paragraph [0216], discloses each event MathTags or creative MathTags may have an associated timestamp.., e.g., Event Timestamp>impression timestamp)…).
 	With respect to claim 3, Buchalter in view of Saadat teaches elements of claim 2, furthermore Buchalter teaches the method wherein the Ad-Server source fields comprise at least one of (a) a timestamp, (b) location information, (c) operating system information, and (d) website information (paragraph [0270], discloses the primary key of this table may be a combination of the mm_date [time stamp], mm_advertiser).
With respect to claim 4, Buchalter in view of Saadat teaches elements of claim 1, furthermore Buchalter teaches the method, further comprising the step of prior to creating the event data pairs applying a filter to reduce the number of event data pairs to be created (paragraph [0013], discloses the DSP may associate an event tag with a creative based at least in part on proximity of an user event corresponded to the event tag..). 

With respect to claim 5, Buchalter in view of Saadat teaches elements of claim 1, furthermore Buchalter teaches the method wherein applying the filter comprises the steps of: 
a. segregating the DSP event data into a plurality of unit groups (Fig. 2F, discloses data store clicks, conversion and pixels and paragraph [0166], disclose normalization of data);
b. segregating the Ad-Server event data into the unit groups Fig. 2F, discloses data store impression  and paragraph [0166], disclose normalization of data );
c. defining a time-difference window (paragraph [0216], discloses timelag may refer to the difference between the event timestamp and impression timestamp); and
(paragraph [0213], discloses the brain engine may filter or remove non-DSP generated events from the attribution process, e.g., to provide accurate attribution reports based on DSP facilities conversion...m, and paragraph [0214], discloses filter out impression event that are not associated with the corresponding UUID ..).
With respect to claim 6, Buchalter in view of Saadat teaches elements of claim 1, furthermore Buchalter teaches the method, wherein the Boolean value of  the Pair Attribute indicating a field data match is 1 and the  Boolean value of a Pair Attribute indicating a field data un match is 0(paragraphs [0243]-[0257], discloses metric values.., Null  [0] ).

With respect to claim 7, Buchalter in view of Saadat teaches elements of claim 1, furthermore Buchalter teaches the method, wherein determining the probability that the DSP event data and the Ad-Server event data (paragraph [0171], discloses calculate , identify and/or present the probability of click and conversion for a set of creative..). Buchalter failed to teach the corresponding data of the particular DSP-Ad Server event data pair are both associated with a single real-world ad serve event comprises performing a Bayesian analysis utilizing the Pair Attributes as evidence.
However, Saadat data of the particular DSP-Ad Server event data pair are both associated with a single real-world ad serve event comprises performing a Bayesian analysis utilizing the Pair Attributes as evidence(paragraph [0041], discloses a probability that user of a group or category will reach a frequency threshold or cap for an advertisement [ a single real-world ad serve event]  and paragraph [0042], discloses the probability for the group-camping pair has been determined, an advertisement server may determine whether the probability..) .  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the predictive module of Buchalter with a feature calculating probability in various ways of Saadat in order taking into account factors such as a number of similar advertisement campaign and an average number of advertisements sent to a user in a particular usage group over specified period of time (see paragraph [0041]).  

 With respect to claim 8, Buchalter in view of Saadat, teaches elements of claim 1. Buchalter failed to teach wherein determining the probability that the DSP event data and the Ad-Server event data of the particular DSP-Ad Server event data pair are both associated with a single real-world ad serve event comprises determining the probability that a field data match for a particular source field indicates a single real-world ad-server event.  

However, Saadat teaches wherein determining the probability that the DSP event data and the Ad-Server event data of the particular DSP-Ad Server event data pair are both associated with a single real-world ad serve event comprises determining the probability that a field data match for a particular source field indicates a single real-world ad-server event(paragraph [0041], discloses a probability that user of a group or category will reach a frequency threshold or cap for an advertisement [ a single real-world ad serve event]  and paragraph [0042], discloses the probability for the group-camping pair has been determined, an advertisement server may determine whether the probability..) .  Therefore, it would have been obvious to the one ordinary skill in the art 
 
The flowing prior arts applied in this office action: 

Buchalter et al (US Pub., NO., 2011/0246297 A1) discloses the present disclosure is directed to methods for identifying a user by a demand side platform (DSP) across advertiser exchanges. The method includes establishing, by a DSP, a cookie mapping for a user. The cookie mapping includes a mapping of user identifiers for the user from advertisement exchanges to a user identifier assigned by the DSP for the user
Saadat et al (US Pub., No., 2009/0327075 A1) discloses methods, system and computer readable media for distributing  advertisements include minimizing storage costs for frequency capping, dividing a set of campaigns into slices and predetermining campaign-target matches
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682